Citation Nr: 0943984	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
based on the need for regular aid and attendance or 
housebound benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from March 1945 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to SMC based on aid and attendance or 
housebound benefits and continued the 50 percent disability 
rating for chronic brain syndrome with encephalitis, with 
residuals of instability and personality changes.  In August 
2004, the appellant submitted a Notice of Disagreement with 
these denials.  A Statement of the Case was issued by the RO 
on September 14, 2005 and VA received the appellant's VA Form 
9 [Substantive Appeal] on November 30, 2005.  

The Board notes that the appellant did not file a timely 
Substantive Appeal.  However, inasmuch as the RO has taken 
actions to indicate to the appellant that the aforementioned 
issues were on appeal, and it took no steps to close the 
appeal, the requirement that there be a timely Substantive 
Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 
37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003) (per curiam order).

In April 2007, the appellant presented sworn testimony during 
a personal hearing in Milwaukee, Wisconsin, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.

In June 2008, these claims came before the Board.  At that 
time, the Board denied the appellant's claim of entitlement 
to a disability rating in excess of 50 percent for chronic 
grain syndrome and remanded the issue of entitlement to SMC 
based on the need for regular aid and attendance or 
housebound benefits for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required on his part.
REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

Following the issuance of the October 2008 Supplemental 
Statement of the Case (SSOC), the appellant submitted 
additional evidence to the Board, consisting of VA and 
private treatment records and a VA examination report without 
a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  In August 2009, the Board issued the 
appellant a letter requesting that he specify whether or not 
he wished to waive AOJ consideration.  The appellant was 
informed that he had 45 days from the date of the letter to 
respond.  If he did not respond, he was notified that the 
Board would then be required to remand his claim to the AOJ 
for consideration.  As the appellant did not respond to the 
Board's letter, his claim must be remanded.  See 38 C.F.R. 
§ 20.1304 (2009).

Further, in May 2009, the RO granted entitlement to service 
connection for an anxiety disorder.  As this disability could 
potentially affect the award of SMC, the claims must also be 
remanded on this basis.

Accordingly, the case is REMANDED for the following action:

The claim must be returned to the AOJ 
for readjudication of the issue on 
appeal, to include the newly submitted 
evidence by the appellant and all other 
documents associated with the claims 
file since the issuance of the October 
2008 SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


